Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record taught or suggested the formation of a layered tubular member having a resin impregnating the one or more outer layers where the one or more outer layers are disposed about an inner layer and joined at one or more seams along the length of the tubular member wherein a fillet is created along one or more seams and one cured the resin to form a composite structure having a tubular shape. While it was known to provide a fillet of adhesive for a lap joint, as taught by Ondrus (US 2003/0075256), the fillet is not for a lap joint of a resin impregnated material and there is no teachings that such a lap joint would have been useful with a tubular composite material. Brownlee (US 3330550) taught the formation of a fillet in a molded assembly and seems to suggest the overlap of the layers, however the members being bonded are metal and are not resin impregnated materials which are cured. There is no reason to suggest such bonding with resin impregnated layers and additionally the resulting bonded assembly is not a tubular member. PCT 2010/015246 taught a fillet for a lap joint but no consideration as to using the same in manufacture of a tubular composite assembly as claimed. PCT WO 2008/119491 taught uniting half shell components in the manufacture of a tubular component from composite material where there appears to be lap joints, however there is no suggestion or indication one would have formed fillets at the seams of the shells in the assembly operation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212.  The examiner can normally be reached on M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746